Citation Nr: 1614868	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction to include as secondary to a service-connected disability.

2.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for erectile dysfunction and depressive disorder.

The Board previously remanded this matter in April 2010 for an additional examination of both the Veteran's erectile dysfunction and psychiatric diagnoses.  Additionally, the Board referred the issue of entitlement to service connection for HIV, to include as due to a service-connected disability, back to the Agency of Original Jurisdiction (AOJ) as it was raised by the record but not adjudicated at that time.  A May 2012 rating decision denied service connection for HIV.


FINDINGS OF FACT

1.  Erectile dysfunction was not shown in service; and, the preponderance of the evidence fails to show that the Veteran's diagnosed major depressive disorder is related to his active service or caused or aggravated by his service connected circumcision.

2.  A chronic psychiatric disorder was not shown in service; and, the preponderance of the evidence fails to show that the Veteran's diagnosed major depressive disorder is related to his active service or caused or aggravated by his service connected circumcision.



CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1121, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.655 (2015).  

2.  The criteria for service connection for depression, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1121, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.655 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a November 2005 letter sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations with respect to his erectile dysfunction claim.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In satisfaction of the April 2010 remand directives, the RO scheduled the Veteran for additional examinations in November 2011 and February 2012.  The psychiatric examination along with its addendum were ultimately deemed to be inadequate.  The AOJ sought to cure the defect by ordering additional examinations addressing the nature and etiology of his psychiatric disorder.   The Veteran failed to appear to the March 2015, April 2015, May 2015 or January 2016 examination.  Moreover, additional information from the Veteran was requested in a July 2010 and an October 2011 letter but no response was received by the Veteran.  The Veteran's lack of cooperation the potential adverse effect it could have on his appeal was explained in a January 2016 Supplemental Statement of the Case.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record, and could result in the denial of the claim.  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon a veteran to submit to a VA examination if a veteran is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).   Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  By the Veteran's failure to report for the scheduled examinations, he has not satisfied his responsibilities in the development of the claim.  In light of the foregoing, the Board finds that VA has developed all relevant facts to the extent possible, and that no further assistance to the Veteran in developing the facts pertinent to the duty to assist is required.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service Connection for Erectile Dysfunction

Service treatment records document that the Veteran underwent a circumcision and frenular release during his active service.  He is service connected for circumcision, which is rated as non-compensable.  However, there is no evidence of complaints, treatment, or diagnosis of erectile dysfunction.  He does not argue the contrary.  He has stated on multiple occasions that the onset of his erectile dysfunction was in the mid-1980s.  He claims the problem is more psychological than physical as he becomes self-conscious and anxious when in a relationship and therefore, unable to perform.  

A February 2012 VA examination diagnosed the Veteran with erectile dysfunction.  This diagnosis satisfies the first prong of the service connection claim.

Relating to the causal relationship between the Veteran's erectile dysfunction and his circumcision procedure, the February 2006 VA examination indicates there is no evidence that "erectile dysfunction" is related to the Veteran's circumcision procedure.  The examiner even questioned the erectile dysfunction diagnosis.  He indicated that the Veteran obtained a partial erection during the examination.

In a medical opinion dated in November 2011 Dr. M.C., M.D., MPH, indicated the Veteran's erectile dysfunction is less likely as not related to his frenular release and circumcision.  He said neither procedure is associated with erectile dysfunction.  Moreover, Dr. M.C. stated that:
	
"Per Dr. R.'s note of February 21, 2006, the patient's physical exam was notable for partial penile fumescence even during the clinical exam.  If erectile dysfunction has developed since 2006, it is certainly not related to surgery performed in 1981."

The Board finds the November 2011 Memorandum to the file by Dr. M.C., M.D., MPH to be well reasoned and thorough, having considered the entire record, including available service treatment records, as well as the Veteran's historical accounts of his erectile dysfunction and circumcision surgery in service and providing specific medical evidence for the opinions rendered.  Therefore, the November 2011 examination report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (fed. Cir.).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372 at 1376-77. 

Here, the Veteran is competent to report the presence of erectile dysfunction, because he is competent to report what comes to him through his senses.  However, in view of the lack of supporting medical evidence relating his erectile dysfunction to his surgery in-service, a causal connection cannot be established.  Further, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current erectile dysfunction.  Indeed, the Board notes that even the Veteran himself in the August 2008 VA Form 9 statement seems to relate his erectile dysfunction issue to a psychological issue instead of a direct issue caused by the circumcision procedure performed in service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that such an etiology opinion is beyond the competence of a lay person and requires medical knowledge and expertise, which the Veteran is not shown to possess.

Therefore, in light of the well-reasoned negative nexus opinion provided in the November 2011 Memorandum, which is afforded probative weight, the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction to include as secondary to a service-connected disability.  This claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


Service Connection for Major Depressive Disorder

The February 2006 examination diagnosed the Veteran with depressive disorder, not otherwise specified.  The November 2011 VA examination and addendum opinion diagnosed the Veteran with dysthymic disorder, psychotic disorder NOS, and major depressive disorder.  These diagnoses satisfy the first prong of the service connection claim.  

Service treatment records are negative for any complaints, treatment, or diagnosis of a chronic psychiatric disorder.  The Board acknowledges that the Veteran endorsed anxiety/nervousness in advance of his circumcision surgery.  There is no evidence that the Veteran was seen for any psychiatric complaints thereafter.  In fact, the Veteran does not contend a direct connection between his service and his depression.  He instead argues that his depression is secondary to his service-connected circumcision residuals.  

The February 2006 examiner opined there is no reasonable cause for the Veteran's depression to be related to or aggravated by the circumcision he had performed while in service.  That examination was deemed inadequate.

An examination was conducted in November 2011.  In pertinent part, he was diagnosed as having adjustment disorder with anxiety and depression, poly-substance dependence in partial recover, and substance-induced psychotic disorder.  His medical history was noted to include three hospitalizations between 2005 and 2008 for substance abuse.  No findings were made with respect to the etiology of his adjustment disorder.  

However, in an addendum opinion dated in February 2012, the examiner stated it is at least as likely as not that the Veteran's current psychiatric symptomatology was caused by or significantly exacerbated by his military service.  No rationale was provided for this statement.  The examiner only indicated that the extent of the increase is difficult to estimate without resulting to mere speculation.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) the Court held that the most of the probative value of a medical opinion comes from its reasoning.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Neither the positive nor the negative opinions of record provide any rationale for their conclusions.  The examiners did not provide any reason why or why not a relationship existed between the Veteran's psychiatric disorder and his active service and/or circumcision.  In short, there is no competent medical opinion addressing the psychiatric issue on appeal.

The Board again notes that additional examinations were requested for further clarification on whether the Veteran's depression was related to his circumcision.  However, as previously stated, the Veteran failed to appear for the several scheduled examinations.  A decision in this case will be based on the evidence of record.  

Consideration has been given to the statements from the Veteran that relate his current psychiatric disorder to service or his service connected circumcision. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a psychiatric, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Depression and anxiety are not the types of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that image testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007).

That is, there is no indication that the Veteran is competent to etiologically link his diagnosed adjustment disorder and/or major depressive disorder to his active service or service connected circumcision.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements are not competent medical evidence.

In sum, there is simply no competent medical evidence linking the Veteran's current psychiatric disorder to his active service or a service connected disability, to include his circumcision.  An adequate medical opinion is deemed necessary in order establish service connection.  Without such evidence, the preponderance of the evidence weighs against his claim.   This claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for erectile dysfunction to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for depression, to include as secondary to a service-connected disability, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


